Citation Nr: 0710793	
Decision Date: 04/12/07    Archive Date: 04/25/07	

DOCKET NO.  05-29 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to nonservice-connected pension.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military service from 8 March to 14 
May 1943 (66 days).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  The veteran's motion to advance 
on the Board's docket due to advancing age was granted in 
March 2007.  The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran lacks the minimally prerequisite qualifying 
service of 90 days during a period of war for the award of 
nonservice-connected pension, and he was not separated from 
service for a disability which is service connected by VA.


CONCLUSION OF LAW

The criteria for an award of nonservice-connected pension 
benefits are not met.  38 U.S.C.A. §§ 1521, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.3 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are arguably applicable to this 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, make reasonable 
efforts to assist claimants in obtaining such evidence.

The veteran in this appeal was not provided VCAA notice at 
any time during the pendency of this appeal.  However, 
because the outcome of this appeal is based entirely upon 
application of the governing law and regulations to the known 
and undisputed facts, such notice is not required because 
there is no reasonable possibility that such assistance could 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(2).  
There is no evidence or argument by the veteran in this case 
that he had actual military service in excess of the 66 days 
documented in the service records on file.  Moreover, 
although payment of pension may be based upon less than 90 
days of wartime service if a veteran is separated during a 
period of war "for a service-connected disability," and the 
veteran in this case was separated as a result of knee 
injury, service physicians found clear evidence of 
significant injury to both knees prior to service, and 
concluded there had been no aggravation during the short 
period of the veteran's service, and service connection for 
knee injury was denied by the RO and by the Board in January 
1945, and in subsequent rating decisions by the RO 
thereafter.  Those decisions are final, and there is no 
pending claim to reopen. 

Eligibility for non-service connected pension benefits is 
based upon three criteria.  The claimant must have qualifying 
active military service during a period or periods of war, 
the claimant must meet the net worth requirements and not 
have an annual income in excess of the applicable maximum 
annual pension, and competent medical evidence must show the 
claimant is permanently and totally disabled from nonservice-
connected disability, not due to the claimant's own willful 
misconduct.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.

The minimum service requirements for payment of nonservice-
connected disability pension require a veteran to have served 
in the active military for ninety (90) days or more during a 
period of war, or some lesser period during a period of war 
and was discharged or released from such service for a 
service-connected disability.  38 U.S.C.A. § 1521(j); 
38 C.F.R. § 3.3(3)(i)(ii).

Analysis:  The veteran lacks the minimal prerequisite 
qualifying wartime service necessary for an award of 
nonservice-connected pension benefits.  His 66 days of 
service from 8 March to 14 May 1943 fails to satisfy the 90-
day requirement of the governing law and regulation.  There 
is no evidence or any argument by the veteran that he 
actually had more than the 66 days of active military service 
documented in his service records.

The veteran has argued that an exception should be made 
because he was, in fact, separated from service after 66 days 
as a result of disability of his knees.  However, service 
connection has not been awarded for disability of the 
veteran's knees, and service connection for the knees has 
been denied by both the RO and the Board.  

A historical review of the evidence on file reveals that 
there was significant pre service medical evidence 
documenting significant injuries to both knees while the 
veteran was playing football in both high school and college, 
prior to his initial enlistment induction.  Multiple pre 
service knee injuries were documented between 1939 and 1942, 
prior to his 1943 enlistment.  The medical evidence revealed 
that the veteran had been on crutches for weeks following 
medical treatment of these pre service knee injuries.  Both 
knees had dislocated articular cartilage and were documented 
as unstable and chronically painful prior to the veteran's 
enlistment.  Service medical physicians reviewing the pre-
service medical history concluded that there had been no 
aggravation or increase in severity during the veteran's 
relatively brief active military duty.  Based upon this 
evidence the RO denied service connection for disability of 
the knees and the Board affirmed that denial on the merits in 
a January 1945 decision.  The veteran has subsequently 
attempted to reopen his claim for service connection for 
disability of the knees, and these claims have been denied as 
well.

The veteran lacks the requisite 90 days of service during a 
period of war and was not separated from service for a 
service-connected disability.  Accordingly, he fails to meet 
one of the three essential legally qualifying prerequisites 
for an award of nonservice-connected pension benefits.






ORDER

Entitlement to service connection for nonservice-connected 
pension is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


